DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 04/25/2022, are acknowledged. 

Response to Arguments
Applicant’s arguments in regards to claim rejections under 35 USC 103 have been fully considered, however, are not persuasive. 
Applicant argues on p. 8-12, that the prior art of record fails to teach or disclose generate a second ultrasound image for the first client apparatus that is different from the first ultrasound image based on a second ultrasound signal produced via the second TGC channel. More specifically, applicant argues that “Cho discloses that it is the external apparatus, not the ultrasound imaging apparatus, that directly changes the TGC parameter”, whereas in the invention of claim 1, “the second ultrasound image for the first client apparatus is not generated by the first client apparatus but is generated by the ultrasound imaging apparatus based on the control signal transmitted from the first client apparatus”. 
It is unclear as to how the two inventions differ, in that, both inventions change the TGC parameters from an external apparatus.
Regardless, the claim language does not recite elements that specify which specific apparatus performs the generation of a new image based on the changed TGC parameters. Rather, the claim language recites the limitations of “one or more processors configured to generate a first ultrasound image for the ultrasound imaging apparatus based on a first ultrasound signal produced via the first TGC channel by using a first TGC parameter” and “generate a second ultrasound image for the first client apparatus that is different from the first ultrasound image based on a second ultrasound signal produced via the second TGC channel”. Therefore, applicants’ arguments are not applicable to the recited limitations of the claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2016/0345936), in view of Urbano (US 2007/0161904). 

                With respect to Claim 1, Cho teaches an ultrasound imaging apparatus (Para [0009], “One or more exemplary embodiments provide an ultrasound apparatus”) comprising: 
                               A probe (20) including a transducer array including a plurality of transducers (Para [0323], “The probe 20 includes a plurality of transducers, and the plurality of transducers oscillates in response to electrical signals and generates acoustic energy, that is, ultrasound waves.”); 
                              An ultrasound signal receiver (1000) including a first time gain compensation (TGC) channel (first TGC value set for a first ultrasound image frame) and a second TGC channel (second TGC value set for a second ultrasound image frame) that each perform TGC on an ultrasound signal received from the plurality of transducers of the probe (20) (Figs. 1 and 18; Claims 17 and 30; Para [0076], “the ultrasound apparatus 1000 may receive an ultrasound echo signal reflected by an object 10, and provide a graphic user interface (GUI) to a user so that the user may set a gain value, e.g., a TGC or LGC value, of the ultrasound echo signal”; (Para [0141], “the ultrasound apparatus 1000 may select a second ultrasound image frame that corresponds to the second TGC value set instead of a first ultrasound image frame that corresponds to the first TGC value set, e.g., the second TGC value set may be matched to the second ultrasound image frame.”)
                               A communicator (1300) configured to communicate with a first client apparatus (30, 32, 34, 36) (Para [0332], “The communication interface 1300 is connected to a network 30 by wire or wirelessly to communicate with an external device or a server 32. For example, the communication interface 1300 is connected to the network 30 by wire or wirelessly to exchange data with an external medical apparatus 34 or a portable terminal 36.”); and
                               One or more processors (1200 and 1700) configured to generate a first ultrasound image for the ultrasound imaging apparatus based on a first ultrasound signal produced via the first TGC channel by using a first TGC parameter, and configured to change a second TGC parameter of the second TGC channel, based on a control signal received from the first client apparatus (36, 1802) generate a second ultrasound image for the first client apparatus that is different from the first ultrasound image based on a second ultrasound signal produced via the second TGC channel, and transmit the second ultrasound image to the first client apparatus (36, 1802) via the communicator (1300) (Fig. 18; Para [0342], “controller 1700 may control all operations of the ultrasound apparatus 1000. In other words, the controller 1700 may control operations among the probe 20, the ultrasound transceiver 1100, the image processor 1200, the communication interface 1400, the display 1300, the memory 1500, and the input device 1600”; (Para [0212], “the ultrasound apparatus 1000 may receive the list of TGC preset value sets from an external device via wired or wireless communication”; (Para [0281], “the second device 1802 may transmit information related to the updated ultrasound image or modified TGC information to the first device 1801”; (Para [0284], “the first device 1801 receives the information about the updated ultrasound image from the second device 1802, the first device 1801 may display, on a screen of the first device 1801, the ultrasound image that is updated by the second device 1802 based on the information about the updated ultrasound image”; (Para [0334], “The communication interface 1300 may transmit or receive data related to diagnosis of an object 10, e.g., an ultrasound image, ultrasound data, and Doppler data of the object 10, via the network 30”; (Figs. 1 and 18; Claims 17 and 30; Para [0076], “the ultrasound apparatus 1000 may receive an ultrasound echo signal reflected by an object 10, and provide a graphic user interface (GUI) to a user so that the user may set a gain value, e.g., a TGC or LGC value, of the ultrasound echo signal”; (Para [0141], “the ultrasound apparatus 1000 may select a second ultrasound image frame that corresponds to the second TGC value set instead of a first ultrasound image frame that corresponds to the first TGC value set, e.g., the second TGC value set may be matched to the second ultrasound image frame.”; (Para [0142], “The ultrasound image frames that respectively correspond to the TGC value sets may be frames generated from one piece of raw data (ultrasound echo signal data). For example, the first ultrasound image frame may be a frame obtained by applying the first TGC value set to a certain piece of ultrasound echo signal data, and the second ultrasound image frame may be a frame obtained by applying the second TGC value set to the certain piece of ultrasound echo signal data. The pieces of the ultrasound echo signal data may be the same or different.”)
	However, Cho does not teach two channels are physically separated circuits and each perform TGC on the ultrasound signal received from the plurality of transducers of the probe.
	In the similar field of transducer array imaging systems, Urbano teaches in at least Fig. 6, two channels are physically separated circuits and each perform TGC on the ultrasound signal received from the plurality of transducers of the probe

    PNG
    media_image1.png
    438
    699
    media_image1.png
    Greyscale

Wherein separate circuits are shown for each channel that each perform on the ultrasound signal receives from a plurality of transducers of a probe. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Cho with the use of a known technique (physical separation of circuits for individual channels) to improve similar devices (transducer arrays) to obtain predictable results (filtering of various signal types) as taught by Urbano. 
The motivation being (Para [0089], “processing is not limited to being performed immediately after receiving the digital data, but may be conducted at some time substantially after the digital data is received in channel memory devices 613-615.” Wherein the circuit is separated into multiple memory channels and digital data is stored with its corresponding parameters allowing for identification of any point within a medium, and wherein the identification may be performed at a later point) as taught by Urbano.

With respect to Claim 2, Cho teaches in at least Fig. 3, wherein the one or more
processors (1200 and 1700) are further configured to display the first ultrasound image on a display (Para [0326], “image processor 1200 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 1100”; (Para [0187], “In operation S920, the ultrasound apparatus 1000 may display, on a first area of a screen, the ultrasound image that is matched to the first TGC value set”; 

With respect to Claim 3, Cho teaches in at least Fig. 18, the ultrasound imaging apparatus of claim 1, wherein the first TGC channel (first TGC value set for first ultrasound image frame) comprises a first TGC compensator configured to compensate for an echo signal received from the probe by applying a first TGC set that is a set of gain values at reception depths, wherein the second TGC channel (second TGC value set for second ultrasound image frame) comprises a second TGC compensator configured to compensate for the echo signal received from the probe by applying a second TGC set that is a set of gain values at reception depths, wherein the first TGC set is determined based on a control signal received from the ultrasound imaging apparatus (1000, 1801), and wherein the second TGC set is determined based on a control signal received from the first client apparatus (36, 1802) (Claims 17 and 30; Para [0076], “the ultrasound apparatus 1000 may receive an ultrasound echo signal reflected by an object 10, and provide a graphic user interface (GUI) to a user so that the user may set a gain value, e.g., a TGC or LGC value, of the ultrasound echo signal”; Para [0160], “The TGC value sets may be predefined sets. For example, the TGC value sets may be predefined with respect to identification information of the probe 20 that is connected to the ultrasound apparatus 1000. Alternatively, the TGC value sets may be defined by the user or sets of patterns that are frequently used by the user”; (Para [0285], “when the first device 1801 receives the information about the updated ultrasound image from the second device 1802, the first device 1801 may update the ultrasound image displayed on the first device 1801 by applying the modified TGC information to ultrasound echo signal data of the ultrasound image displayed on the first device 1801.”; (Para [0272], “In operation S1820, the first device 1801 may transmit the ultrasound echo signal data, the ultrasound image, and TGC information to a second device 1802. For example, the first device 1801 may transmit an ultrasound image correction request to the second device 1802.”; (Para [0279], “when the TGC information is modified, the second device 1802 may apply at least one modified TGC value to ultrasound echo signal data of the ultrasound image displayed on the screen.”)

With respect to Claim 7, Cho teaches the ultrasound imaging apparatus of claim 6, wherein the one or more processors are further configured to perform, based on reception of the selection signal for selecting the digital TGC by the first client apparatus, the digital TGC on the second ultrasound image based on a TGC parameter included in the control signal from the first client apparatus and transmit the second ultrasound image that has undergone the digital TGC to the first client apparatus via the communicator (Para [0203], “the ultrasound apparatus 1000 may receive, via the gain setting window 1003, an input of adjusting at least one TGC value that corresponds to at least one depth value”; (Para [0344], “controller 1700 may control the touch screen 1410 such that the ultrasound image is updated according to modified TGC information. For example, the controller 1700 may update the ultrasound image by applying at least one adjusted TGC value to ultrasound echo signal data of the ultrasound image. Among a plurality of ultrasound image frames that respectively correspond to a plurality of TGC value sets, the controller 1700 may select a second ultrasound image frame that corresponds to a second TGC value set.”) Cho discloses the TGC values that are matched to the ultrasound images, thus, disclosing the digital TGC. As previously explained, the use of sliders or buttons for matching TGC values to ultrasound images will be interpreted for current examination purposes as the analog TGC. Please see above rejection of claim 6 under 35 U.S.C. 112(b),

With respect to Claim 8, Cho teaches the ultrasound imaging apparatus of claim 1, wherein the one or more processors are further configured to provide via a display at least one or a combination of information about the first TGC parameter of the first TGC channel, information about the second TGC parameter of the second TGC channel, and information about which TGC parameter is used to generate a displayed ultrasound image (Para [0023], “a controller configured to control the touch screen such that the ultrasound image is updated based on the modified TGC information”; (Para [0236], “first ultrasound image and first TGC information corresponding to the first ultrasound image may be displayed in a first area, a second ultrasound image and second TGC information corresponding to the second ultrasound image may be displayed in a second area.”)

	With respect to Claim 9, Cho teaches the ultrasound imaging apparatus of claim 1, wherein the one or more processors are further configured to change the first TGC parameter based on the second TGC parameter in response to one of a control signal received from the ultrasound
imaging apparatus and the control signal received from the first client apparatus (Para [0285], “when the first device 1801 receives the information about the updated ultrasound image from the second device 1802, the first device 1801 may update the ultrasound image displayed on the first device 1801 by applying the modified TGC information to ultrasound echo signal data of the ultrasound image displayed on the first device 1801.”; (Para [0155], “when the first TGC information 510 is modified to second TGC information 530, the ultrasound apparatus 1000 may apply the second TGC information 530 to ultrasound echo signal data of the first ultrasound image 500, to obtain the updated first ultrasound image.”)

With respect to Claim 10, Cho teaches in at least Figs. 4 and 18, the ultrasound imaging apparatus of claim 1, further comprising a storage storing information about the second TGC parameter according to a user of the first client apparatus, wherein the one or more processors are further configured to set, based on information about the user of the first client apparatus, the second TGC parameter of the second TGC channel to be the second TGC parameter according to the user of the first client apparatus (Para [0024], “controller is further configured to read, from the storage medium, the ultrasound image and the TGC information that is matched to the ultrasound image and stored in the storage medium”; (Para [0025], “(Para [0339], “the memory 1500 may store a plurality of control items for adjusting parameters related to an ultrasound image, information of a user interface related to each of the control items, information of a preset gain value (e.g., TGC preset or preset LGC), and information of a gesture matched to a specific function”; (Para [0160], “the TGC value sets may be predefined with respect to identification information of the probe 20 that is connected to the ultrasound apparatus 1000. Alternatively, the TGC value sets may be defined by the user or sets of patterns that are frequently used by the user.”)

With respect to Claim 11, Cho teaches in at least Fig. 18, a method of controlling an ultrasound imaging apparatus including a first time gain compensation (TGC) channel (first TGC value set for first ultrasound image frame) and a second TGC channel (second TGC value set for second ultrasound image frame) that each perform TGC on an ultrasound signal received from a plurality of transducers of a probe (20) (Figs. 1 and 18; Claims 17 and 30; Para [0076], “the ultrasound apparatus 1000 may receive an ultrasound echo signal reflected by an object 10, and provide a graphic user interface (GUI) to a user so that the user may set a gain value, e.g., a TGC or LGC value, of the ultrasound echo signal”; Para [0160], “The TGC value sets may be predefined sets. For example, the TGC value sets may be predefined with respect to identification information of the probe 20 that is connected to the ultrasound apparatus 1000. Alternatively, the TGC value sets may be defined by the user or sets of patterns that are frequently used by the user”; (Para [0285], “the first device 1801 may update the ultrasound image displayed on the first device 1801 by applying the modified TGC information to ultrasound echo signal data of the ultrasound image displayed on the first device 1801.”; (Para [0272], “In operation S1820, the first device 1801 may transmit the ultrasound echo signal data, the ultrasound image, and TGC information to a second device 1802. For example, the first device 1801 may transmit an ultrasound image correction request to the second device 1802.”; (Para [0279], “when the TGC information is modified, the second device 1802 may apply at least one modified TGC value to ultrasound echo signal data of the ultrasound image displayed on the screen”), the method comprising: 
generating a first ultrasound image for the ultrasound imaging apparatus based on a first ultrasound signal produced via the first TGC channel by using a first TGC parameter (Fig. 18; Para [0342], “controller 1700 may control all operations of the ultrasound apparatus 1000. In other words, the controller 1700 may control operations among the probe 20, the ultrasound transceiver 1100, the image processor 1200, the communication interface 1400, the display 1300, the memory 1500, and the input device 1600”; (Para [0212], “the ultrasound apparatus 1000 may receive the list of TGC preset value sets from an external device via wired or wireless communication”; (Para [0281], “the second device 1802 may transmit information related to the updated ultrasound image or modified TGC information to the first device 1801”; (Para [0284], “the first device 1801 receives the information about the updated ultrasound image from the second device 1802, the first device 1801 may display, on a screen of the first device 1801, the ultrasound image that is updated by the second device 1802 based on the information about the updated ultrasound image”; (Para [0334], “The communication interface 1300 may transmit or receive data related to diagnosis of an object 10, e.g., an ultrasound image, ultrasound data, and Doppler data of the object 10, via the network 30”; (Figs. 1 and 18; Claims 17 and 30; Para [0076], “the ultrasound apparatus 1000 may receive an ultrasound echo signal reflected by an object 10, and provide a graphic user interface (GUI) to a user so that the user may set a gain value, e.g., a TGC or LGC value, of the ultrasound echo signal”; (Para [0141], “the ultrasound apparatus 1000 may select a second ultrasound image frame that corresponds to the second TGC value set instead of a first ultrasound image frame that corresponds to the first TGC value set, e.g., the second TGC value set may be matched to the second ultrasound image frame.”; (Para [0142], “The ultrasound image frames that respectively correspond to the TGC value sets may be frames generated from one piece of raw data (ultrasound echo signal data). For example, the first ultrasound image frame may be a frame obtained by applying the first TGC value set to a certain piece of ultrasound echo signal data, and the second ultrasound image frame may be a frame obtained by applying the second TGC value set to the certain piece of ultrasound echo signal data. The pieces of the ultrasound echo signal data may be the same or different.”);
changing a second TGC parameter of the second TGC channel, based on a control signal received from a  first client apparatus (Para [0285], “when the first device 1801 receives the information about the updated ultrasound image from the second device 1802, the first device 1801 may update the ultrasound image displayed on the first device 1801 by applying the modified TGC information to ultrasound echo signal data of the ultrasound image displayed on the first device 1801.”; (Para [0272], “In operation S1820, the first device 1801 may transmit the ultrasound echo signal data, the ultrasound image, and TGC information to a second device 1802. For example, the first device 1801 may transmit an ultrasound image correction request to the second device 1802.”; (Para [0279], “when the TGC information is modified, the second device 1802 may apply at least one modified TGC value to ultrasound echo signal data of the ultrasound image displayed on the screen.”);
generating a second ultrasound image for the first client apparatus that is different from the first ultrasound image based on a second ultrasound signal produced via the second TGC (Para [0344], “controller 1700 may control the touch screen 1410 such that the ultrasound image is updated according to modified TGC information. For example, the controller 1700 may update the ultrasound image by applying at least one adjusted TGC value to ultrasound echo signal data of the ultrasound image. Among a plurality of ultrasound image frames that respectively correspond to a plurality of TGC value sets, the controller 1700 may select a second ultrasound image frame that corresponds to a second TGC value set.”); and 
transmitting the second ultrasound image to the first client apparatus (Para [0267], “FIG. 18 is a flowchart of a method of obtaining and updating an ultrasound image received by external devices, i.e., the devices disposed distally to one another and/or connected via a network.”).
However, Cho does not teach two channels are physically separated circuits and each perform TGC on the ultrasound signal received from the plurality of transducers of the probe.
	In the similar field of transducer array imaging systems, Urbano teaches in at least Fig. 6, two channels are physically separated circuits and each perform TGC on the ultrasound signal received from the plurality of transducers of the probe

    PNG
    media_image1.png
    438
    699
    media_image1.png
    Greyscale

Wherein separate circuits are shown for each channel that each perform on the ultrasound signal receives from a plurality of transducers of a probe. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Cho with the use of a known technique (physical separation of circuits for individual channels) to improve similar devices (transducer arrays) to obtain predictable results (filtering of various signal types) as taught by Urbano. 
The motivation being (Para [0089], “processing is not limited to being performed immediately after receiving the digital data, but may be conducted at some time substantially after the digital data is received in channel memory devices 613-615.” Wherein the circuit is separated into multiple memory channels and digital data is stored with its corresponding parameters allowing for identification of any point within a medium, and wherein the identification may be performed at a later point) as taught by Urbano.
With respect to Claim 12, Cho teaches in at least Fig. 18, the method of claim 11, further comprising: 
displaying the first ultrasound image on a display of the ultrasound imaging apparatus (Para [0085], “The display 100 may provide real-time display of an ultrasound image obtained via the probe 20, or read and display a prestored ultrasound image. Also, the display 100 may display an ultrasound image that is received from an external server or an external device.”).

	With respect to Claim 17, Cho teaches the ultrasound imaging apparatus of claim 6, further comprising:
performing, based on reception of the selection signal for selecting the digital
TGC by the first client apparatus, the digital TGC on the second ultrasound image, based on a TGC parameter included in the control signal from the first client apparatus (Para [0203], “the ultrasound apparatus 1000 may receive, via the gain setting window 1003, an input of adjusting at least one TGC value that corresponds to at least one depth value”; (Para [0344], “controller 1700 may control the touch screen 1410 such that the ultrasound image is updated according to modified TGC information. For example, the controller 1700 may update the ultrasound image by applying at least one adjusted TGC value to ultrasound echo signal data of the ultrasound image. Among a plurality of ultrasound image frames that respectively correspond to a plurality of TGC value sets, the controller 1700 may select a second ultrasound image frame that corresponds to a second TGC value set.”); and
transmitting the second ultrasound image that has undergone the digital TGC to
the first client apparatus (Para [0272], “In operation S1820, the first device 1801 may transmit the ultrasound echo signal data, the ultrasound image, and TGC information to a second device 1802. For example, the first device 1801 may transmit an ultrasound image correction request to the second device 1802.”; (Para [0279], “when the TGC information is modified, the second device 1802 may apply at least one modified TGC value to ultrasound echo signal data of the ultrasound image displayed on the screen.”)

	With respect to Claim 18, Cho teaches the method of claim 11, further comprising:
providing at least one or a combination of information about the first TGC parameter of the first TGC channel, information about the second TGC parameter of the second TGC channel, and information about which TGC parameter is used to generate a displayed ultrasound image (Para [0023], “a controller configured to control the touch screen such that the ultrasound image is updated based on the modified TGC information”; (Para [0236], “first ultrasound image and first TGC information corresponding to the first ultrasound image may be displayed in a first area, a second ultrasound image and second TGC information corresponding to the second ultrasound image may be displayed in a second area.”)

With respect to Claim 19, Cho teaches the method of claim 11, further comprising:
changing the first TGC parameter based on the second TGC parameter in response to one of a control signal received from the ultrasound imaging apparatus and the control signal received from the first client apparatus (Para [0285], “when the first device 1801 receives the information about the updated ultrasound image from the second device 1802, the first device 1801 may update the ultrasound image displayed on the first device 1801 by applying the modified TGC information to ultrasound echo signal data of the ultrasound image displayed on the first device 1801.”; (Para [0155], “when the first TGC information 510 is modified to second TGC information 530, the ultrasound apparatus 1000 may apply the second TGC information 530 to ultrasound echo signal data of the first ultrasound image 500, to obtain the updated first ultrasound image.”)

	With respect to Claim 20, Cho teaches a computer program product comprising a non-transitory computer-readable recording medium having stored therein a computer program code for
performing the method of claim 11 (Para [0117], “According to an exemplary embodiment, the storage medium may be a memory in the ultrasound apparatus 1000”; (Para [0339], “The memory 1500 stores various data processed by the ultrasound apparatus 1000…and may also store algorithms or programs which are to be executed in the ultrasound apparatus 1000.”)

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2016/0345936), in view of Urbano (US 2007/0161904), as applied to claims 1-3, 6-13, and 17-20, and further in view of Amble (US 2015/0035959). 

With respect to Claim 4, Cho and Urbano combined teaches the ultrasound imaging apparatus of claim 1 
However the modified system of Cho, in view of Urbano, does not teach wherein the one or more processors are further configured to generate a live streaming signal from the second ultrasound image.
In an analogous field of diagnostic ultrasound apparatuses, Amble teaches wherein the one or more processors are further configured to generate a live streaming signal from the second ultrasound image and transmit the live streaming signal to the first client apparatus (110) via the communicator (step 638) (Claim 21, “A telemedicine device, comprising: at least one processor; at least one memory that stores computer readable instructions, which when executed by the at least one processor cause the telemedicine device to: receive a biometric imaging stream in real time from a medical scanning device; receive a data stream in real time”; (Para [0032], “A particular strength of the platform is the ability to share medical imaging streams (such as the output of an ultrasonic probe) with remote collaborators in real time as the examination is taking place”; (Para [0094], “Returning to FIG. 7, after the encryption operations, the data stream encoding module breaks the frames from the various data types down into packet sequences, multiplexes the packet sequences and transmits them (step 638) to a remote device (e.g., to a telemedicine device 108/110).”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the apparatus as taught by Cho, in view of Urbano with the display of an ultrasound image to which the user may adjust the gain and view the adjusted image in real time, thus, when combined with the communication interface as disclose by Amble, the system may transmit a live stream signal of an adjusted ultrasound image or second ultrasound image between a first client apparatus (110) and ultrasound imaging apparatus (106) and reduce the overall time of examination and allow for immediate adjustment of TGC and observation of a telemedicine procedure from a plurality of specialists or ordering doctors. 

With respect to Claim 5 , Cho and Urbano combined teaches the ultrasound imaging apparatus of claim 1, wherein the ultrasound signal receiver further comprises a third TGC channel (third TGC value set for third ultrasound image frame), and wherein the one or more processors (1200 and 1700) are further configured to change a TGC parameter of the third TGC channel, generate a third ultrasound image based on a third ultrasound signal produced via the third TGC channel (Para [0221], “the ultrasound apparatus 1000 may receive, from the user, an additional input of adjusting at least one TGC value in the third TGC value set 1202-2. That is, the user may adjust TGC values by entirely or partially modifying the third TGC value set”; (Para [0236], “first ultrasound image and first TGC information corresponding to the first ultrasound image may be displayed in a first area, a second ultrasound image and second TGC information corresponding to the second ultrasound image may be displayed in a second area, and a third ultrasound image and third TGC information corresponding to the third ultrasound image may be displayed in a third area. The user may simultaneously identify the TGC information that corresponds to each of the prestored ultrasound image.”) 
However, modified system of Cho, in view of Urbano, does not teach based on a control signal received from a second client apparatus and transmit the third ultrasound image to the second client apparatus via the communicator. 
Amble teaches in at least Figs. 1 and 7,  based on a control signal received from a second client apparatus (108), and transmit the third ultrasound image to the second client apparatus (108) via the communicator (step 638) (Para [0033], “The second telemedicine workstation 108 is sometimes referred to herein as the "remote" or "specialist" telemedicine workstation since it is typically positioned at a location that is apart from the patient and is most often used by a medical practitioner (such as a specialist, the ordering doctor, etc.) that is participating in the telemedicine session. Optionally, one or more additional remote telemedicine workstations 110 may be included for use by others that are participating in or viewing the telemedicine session”; (Para [0124], “a plurality of control buttons 1025, 1026, 1027 that permit the user to select other available display modes in the current view and/or control features available in the current view; a scroll bar 1030 that shows the currently displayed location in the session; and session controls 1090 that permit the user to control other aspects of the collaborative session”; (Para [0094], “Returning to FIG. 7, after the encryption operations, the data stream encoding module breaks the frames from the various data types down into packet sequences, multiplexes the packet sequences and transmits them (step 638) to a remote device (e.g., to a telemedicine device 108/110).”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the apparatus as taught by Cho, in view of Urbano with a second client apparatus (108) as disclosed by Amble to transmit a control signal to the ultrasound apparatus (1000, 1801) for modifying the third TGC channel and display third ultrasound image to the second client apparatus via the communicator (step 638) to be viewed by participating specialists or ordering doctors in the telemedicine session. 

With respect to claim 14, Cho and Urbano combined teaches the method of claim 11.
However, modified system of Cho, in view of Urbano, does not teach further comprising transmitting a live streaming signal generated from the second ultrasound image to the first client apparatus. In an analogous field of diagnostic ultrasound apparatuses, Amble discloses further comprising transmitting a live streaming signal generated from the second ultrasound image to the first client apparatus (110) (Para [0128], “Accordingly, the user may adjust the gain on the gain setup window while viewing the ultrasound image to which the adjusted gain is applied in real time.; (Para [0176], “The ultrasound apparatus 100 may display, on a screen in real time, an ultrasound image to which the LGC values set by the user are applied. In addition, the ultrasound apparatus 100 may store, in the memory 160, the LGC values which are set by the user, and may display a list of preset LGC values on the screen. A detailed description thereof is similar to the above description of the TGC value and thus is not provided here. Although the TGC setup window and the LGC setup window are displayed separately, the ultrasound apparatus 100 may also display the TGC setup window and the LGC setup window on the same screen.”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the apparatus as taught by Cho, in view of Urbano with the display of an ultrasound image to which the user may adjust the gain and view the adjusted image in real time, thus, when combined with the communication interface as disclose by Amble, the system may transmit a live stream signal of an adjusted ultrasound image or second ultrasound image between a first client apparatus (110) and ultrasound imaging apparatus (106) and reduce the overall time of examination and allow for immediate adjustment of TGC and observation of a telemedicine procedure from a plurality of specialists or ordering doctors.

With respect to Claim 15 Cho and Urbano combined teaches the method of claim 11, wherein the ultrasound imaging apparatus (1000, 1801) further comprises a third TGC channel (third TGC value set for third ultrasound image frame), the method further comprising:
generating a third ultrasound image based on a third ultrasound signal produced
via the third TGC channel (third TGC value set for third ultrasound image frame), 
 “the ultrasound apparatus 1000 may receive, from the user, an additional input of adjusting at least one TGC value in the third TGC value set 1202-2. That is, the user may adjust TGC values by entirely or partially modifying the third TGC value set”; (Para [0236], “first ultrasound image and first TGC information corresponding to the first ultrasound image may be displayed in a first area, a second ultrasound image and second TGC information corresponding to the second ultrasound image may be displayed in a second area, and a third ultrasound image and third TGC information corresponding to the third ultrasound image may be displayed in a third area. The user may simultaneously identify the TGC information that corresponds to each of the prestored ultrasound image.”) 
However, modified system of Cho, in view of Urbano, does not teach changing a TGC parameter of the third TGC channel, based on a control signal received from a second client apparatus; and
transmitting the third ultrasound image to the second client apparatus. 
Amble teaches in at least Figs 1 and 7, changing a TGC parameter of the third TGC channel, based on a control signal received from a second client apparatus; and
transmitting the third ultrasound image to the second client apparatus (Para [0033], “The second telemedicine workstation 108 is sometimes referred to herein as the "remote" or "specialist" telemedicine workstation since it is typically positioned at a location that is apart from the patient and is most often used by a medical practitioner (such as a specialist, the ordering doctor, etc.) that is participating in the telemedicine session. Optionally, one or more additional remote telemedicine workstations 110 may be included for use by others that are participating in or viewing the telemedicine session”; (Para [0124], “a plurality of control buttons 1025, 1026, 1027 that permit the user to select other available display modes in the current view and/or control features available in the current view; a scroll bar 1030 that shows the currently displayed location in the session; and session controls 1090 that permit the user to control other aspects of the collaborative session.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the apparatus as taught by Cho, in view of Urbano with a second client apparatus (108) as disclosed by Amble to transmit a control signal to the ultrasound apparatus (1000, 1801) for modifying the third TGC channel and display third ultrasound image to the second client apparatus via the communicator (step 638) to be viewed by participating specialists or ordering doctors in the telemedicine session. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2016/0345936), in view of Urbano (US 2007/0161904), as applied to claims 1 and 11 as seen above, and further in view of Foster (US 5,501,221). 

With respect to Claim 6, Cho teaches the ultrasound imaging apparatus of claim 1, wherein the first client apparatus is configured to transmit a selection signal, wherein the one or more processors are further configured to change, based on reception of the selection signal for selecting the analog TGC by the first client apparatus (1000, 1801), the second TGC parameter of the second TGC channel (second TGC value set for second ultrasound image frame), based on the control signal from the first client apparatus (1000, 1801) (Para [0128], “based on TGC values in the TGC information which correspond to depth values, the ultrasound apparatus 1000 may display TGC values that are matched to the ultrasound image by moving adjustment buttons 212 on the slider bars”; (Para [0344], “controller 1700 may control the touch screen 1410 such that the ultrasound image is updated according to modified TGC information. For example, the controller 1700 may update the ultrasound image by applying at least one adjusted TGC value to ultrasound echo signal data of the ultrasound image. Among a plurality of ultrasound image frames that respectively correspond to a plurality of TGC value sets, the controller 1700 may select a second ultrasound image frame that corresponds to a second TGC value set.”) 
However, modified system of Cho, in view of Urbano, does not teach selecting one of analog TGC for the received ultrasound signal and digital TGC for the second ultrasound image. 
Foster discloses selecting one of analog TGC for the received ultrasound signal and digital TGC for the second ultrasound image (Claim 4, “A time gain compensation apparatus as claimed in claim 1 further comprising means for apportioning the TGC to analog circuitry and to digital circuitry. ” Wherein the analog circuitry is seen to receive an ultrasound signal, and wherein the digital TGC is seen to be selected for a second ultrasound image)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the apparatus as taught by Cho, in view of Urbano with the selection of an analog or digital signal, since the architecture of existing ultrasound systems is analog. However, ultrasound imaging systems are being developed which include digital architecture. 

With respect to Claim 16, Cho teaches the method of claim 11, 
wherein the changing of the second TGC parameter of the second TGC channel (second TGC value set for second ultrasound image frame)comprises changing, based on reception of the selection signal for selecting the analog TGC by the first client apparatus, the second TGC parameter of the second TGC channel based on the control signal from the first client apparatus (Para [0128], “based on TGC values in the TGC information which correspond to depth values, the ultrasound apparatus 1000 may display TGC values that are matched to the ultrasound image by moving adjustment buttons 212 on the slider bars”; (Para [0344], “controller 1700 may control the touch screen 1410 such that the ultrasound image is updated according to modified TGC information. For example, the controller 1700 may update the ultrasound image by applying at least one adjusted TGC value to ultrasound echo signal data of the ultrasound image. Among a plurality of ultrasound image frames that respectively correspond to a plurality of TGC value sets, the controller 1700 may select a second ultrasound image frame that corresponds to a second TGC value set.”) 
However, modified system of Cho, in view of Urbano, does not teach selecting one of analog TGC and digital TGC. 
Foster teaches selecting one of analog TGC for the received ultrasound signal and digital TGC for the second ultrasound image (Claim 4, “A time gain compensation apparatus as claimed in claim 1 further comprising means for apportioning the TGC to analog circuitry and to digital circuitry. ” Wherein the analog circuitry is seen to receive an ultrasound signal, and wherein the digital TGC is seen to be selected for a second ultrasound image)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the apparatus as taught by Cho, in view of Urbano with the selection of an analog or digital signal, since the architecture of existing ultrasound systems is analog. However, ultrasound imaging systems are being developed which include digital architecture.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2016/0354936), in view of Urbano (US 2007/0161904), as applied to claims 1 and 11, and further in view of Ziel (US 7,356,178). 

With respect to Claim 13, Cho teaches the method of claim 11, further comprising:
determining a first TGC set that is a set of gain values at reception depths, based
on a control signal received from the ultrasound imaging apparatus;  
determining a second TGC set that is a set of gain values at reception depths, based on the control signal received from the first client apparatus;
(Para [0160], “The TGC value sets may be predefined sets. For example, the TGC value sets may be predefined with respect to identification information of the probe 20 that is connected to the ultrasound apparatus 1000. Alternatively, the TGC value sets may be defined by the user or sets of patterns that are frequently used by the user” Wherein the first and second TGC sets are seen to be based on a control signal received from the control panel 200)
compensating for an echo signal received from the probe by applying the first
TGC set by of the first TGC channel;
compensating for the echo signal received from the probe by applying the second
TGC set of the second TGC channel; (Para [0272], “In operation S1820, the first device 1801 may transmit the ultrasound echo signal data, the ultrasound image, and TGC information to a second device 1802. For example, the first device 1801 may transmit an ultrasound image correction request to the second device 1802.”; (Para [0279], “when the TGC information is modified, the second device 1802 may apply at least one modified TGC value to ultrasound echo signal data of the ultrasound image displayed on the screen.” Wherein the system is seen to apply a first and second TGC set to compensate for an echo signal received from the probe)
However, the modified system of Cho, in view of Urbano does not teach a first TGC compensator and a second TGC compensator. 
In the similar field of systems and methods for improved multiple-dimension image displays, Ziel teaches a first TGC compensator and a second TGC compensator (Col. 9, lines 52-57, “Because the echo waveforms typically decay in amplitude as they are received from progressively deeper depths in the patient, beamformer 224 may further comprise a parallel plurality of time-gain compensators (TGCs--not shown), which are designed to progressively increase the gain along the length of each acoustic line” Wherein a plurality of time-gain compensators comprises a first and second TGC compensator)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Cho, in view of Urbano with a plurality of time-gain compensators as taught by Ziel. 
	The motivation being (Col. 9, lines 57-59, “thereby reducing the dynamic range requirements on subsequent processing stages”) as taught by Ziel. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.V.B./Examiner, Art Unit 3793                                                                                                                                                                                                         
/YI-SHAN YANG/Acting SPE, Art Unit 3793